Case 8:18-cv-02270-MSS-AAS Document 13 Filed 12/17/18 Page 1 of 2 PageID 38




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                  )
MARK COLBATH,                     )
                                  )
                                  )
         Plaintiff,               ) Case No.: 8:18-cv-2270-MSS-AAS
     v.                           )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
         Defendant.               )

                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, MARK COLBATH, (“Plaintiff”), through his attorney, Hormozdi Law Firm,

LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case,

with prejudice, against Defendant, CHW GROUP, INC. d/b/a CHOICE HOME WARRANTY.


                                                    RESPECTFULLY SUBMITTED,


December 17, 2018                                   By:_/s/ Shireen Hormozdi_____________
                                                    Shireen Hormozdi
                                                    State Bar No: 0882461
                                                    Hormozdi Law Firm, LLC
                                                    1770 Indian Trail Lilburn Road, Suite 175
                                                    Norcross, GA 30093
                                                    Tel: 678-395-7795
                                                    Fax: 866-929-2434
                                                    E-mail: shireen@norcrosslawfirm.com
                                                    Attorney for Plaintiff
Case 8:18-cv-02270-MSS-AAS Document 13 Filed 12/17/18 Page 2 of 2 PageID 39




                               CERTIFICATE OF SERVICE

       On December 17, 2018, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                                            By:_/s/ Shireen Hormozdi_____________
                                                   Shireen Hormozdi
